PEE CUEIAM.
This is an action for damages for alleged breach of contracts involving the sale of merchantable spruce *679logs, brought by Beryl Y. Smith and John A. Davis, as plaintiffs, against Henry Stocker and G-race Stocker, husband and wife and partners doing business as Stocker Logging Company, as defendants. The case was tried to the court without the intervention of a jury. Findings of fact and judgment were entered in favor of defendant Henry Stocker. After judgment, Beryl V. Smith died, and Jean G-. Smith, as administratrix of the estate of Beryl Y. Smith, deceased, was substituted as a party plaintiff. Plaintiffs appeal.
This is an action at law, and the findings of fact by the trial court have all the force and effect of a verdict by a jury, and this court is bound by such findings, unless we can say from an examination of the record that there is no substantial evidence to support them.
We have carefully examined the record in this case. There is substantial evidence to support the findings of the trial judge and the judgment entered thereon. The court correctly interpreted the contracts between the parties. No new principle of law is involved. The record is free from any prejudicial error.
The judgment is affirmed.